ACCEPTED
                                                                                    03-15-00279-CV
                                                                                            6325719
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               8/3/2015 11:10:06 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                            No. 03-15-00279-CV

                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                       In the Court of Appeals for the         AUSTIN, TEXAS
                      Third District of Texas at Austin    8/3/2015 11:10:06 AM
                                                             JEFFREY D. KYLE
                                                                   Clerk

                          THE CITY OF HOUSTON,

                                                                      Appellant
                                     v.

               KEN PAXTON, ATTORNEY GENERAL OF TEXAS,

                                                                       Appellee


              On Appeal from the 261st Judicial District Court
                          Travis County, Texas
                 Trial Court Case No. D-1-GN-14-001654


                Appellant’s Unopposed Motion to Dismiss


To the Honorable Third Court of Appeals:

     Appellant respectfully asks that the Court dismiss this appeal pursuant to

Texas Rule of Appellate Procedure 42.1(a)(1). The City does not wish to

further pursue its appeal of the summary judgment in the above-referenced

cause.
                                    Respectfully submitted,

                                    DONNA L. EDMUNDSON
                                    City Attorney
                                    JUDITH L. RAMSEY
                                    Chief, General Litigation Section

                                    By:    /s/ Mary Beth Stevenson
                                          Mary E. (“Mary Beth”) Stevenson
                                          Assistant City Attorney
                                          SBN: 24072366
                                          CITY OF HOUSTON LEGAL
                                          DEPARTMENT
                                          900 Bagby, 4th Floor
                                          Houston, Texas 77002
                                          Telephone: 832.393.6269
                                          Facsimile: 832.393.6259
                                          marybeth.stevenson@houstontx.gov

                                    Attorneys for Appellant City of Houston




                         Certificate of Conference

     I hereby certify that I have conferred with Appellee’s counsel and that
Appellee is unopposed to this motion.


                                    /s/ Mary Beth Stevenson
                                   Mary E. (“Mary Beth”) Stevenson




                                     2
                            Certificate of Service

      I hereby certify that on this 3rd day of August, 2015, a true and correct
copy of the foregoing has been served on counsel below via e-service.

Kimberly L. Fuchs
Assistant Attorney General
Open Records Litigation
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
kimberly.fuchs@texasattorneygeneral.gov

Attorney for Appellee

                                     /s/ Mary Beth Stevenson
                                    Mary E. (“Mary Beth”) Stevenson




                                      3